Citation Nr: 0831523	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-02 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss prior to September 23, 2003.

2.  Entitlement to an increased evaluation in excess of 10 
percent for hearing loss from September 23, 2003.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  The appeal returns to the Board following Remands in 
October 2004, December 2005, and December 2007.  

The veteran testified regarding the issue on appeal at 
hearings held in July 2005 and in September 2007 before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The medical evidence establishes that, prior to June 26, 
2003, the veteran's hearing loss was manifested by no worse 
than Level II hearing impairment in the ear with the better 
hearing and no worse than Level II impairment in the ear with 
the poorer hearing.

2.  The medical evidence establishes that the veteran's 
hearing loss is manifested by no worse than Level II hearing 
impairment in the ear with the better hearing and no worse 
than Level III impairment in the ear with the poorer hearing, 
although all four frequency measurements in the left ear were 
over 55 dB on only one of the relevant examinations, 
reasonable doubt as to continuation of this finding has been 
resolved in the veteran's favor.




CONCLUSIONS OF LAW

1.  The criteria for a compensable 10 percent rating for 
bilateral hearing loss disability as of but not before June 
26, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability from June 26, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R 
§§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his hearing loss is more disabling 
than is reflected by the 10 percent evaluation currently 
assigned.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Following receipt of the veteran's claim February 2003 claim 
for an increased evaluation for his service-connected hearing 
loss disability, the RO issued notice in that same month that 
provided the veteran with some notice of VA's duties to 
notify and assist him.  The RO sent the veteran another 
letter about VA's duties to notify and assist him in November 
2004.  This statement, however, did not identify the claim to 
which the letter related.  In February 2005, the RO issued a 
statement of the case which advised the veteran of the 
applicable law and regulations.  In May 2005, the veteran 
submitted a statement in which he demonstrated a clear 
understanding of the criteria for an increased evaluation for 
hearing loss disability.

In any event, the veteran is represented by an attorney, and 
has been so represented during the pendency of this appeal 
for several years.  The veteran's counsel has made several 
submissions on behalf of the veteran during the course of 
this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO).  See also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of 
counsel, are entitled to sympathetic reading).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessary delay of this matter with no benefit 
flowing to the veteran.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran was afforded VA audiology 
examination in April 2003, just two months after the veteran 
submitted his claim for an increased rating.  The veteran was 
afforded additional examinations during the pendency of the 
claim thereafter.  Social Security Administration records 
were obtained.  

The veteran has submitted statements on his own behalf, and 
has testified before the Board on his own behalf.  The 
veteran and his counsel have submitted numerous statements 
and arguments on his own behalf.  

Significantly, neither the veteran nor his counsel has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  No 
further assistance to the veteran is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for increased (compensable) initial evaluation for 
hearing loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I, representing essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI, VII.  As the first step in determining the 
severity of impairment due to hearing loss, Table VI is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on audiologic examination conducted 
by a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided 
by four.  See 38 C.F.R. § 4.85.  

After the designation for each ear is calculated suing Table 
VI, then Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Under certain circumstances, such as when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the Roman numeral 
designation for hearing impairment may be calculated using 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b).  

1.  Claim for compensable evaluation prior to September 23, 
2003

The veteran submitted a claim for an increased (compensable) 
rating in February 2003.  The veteran was afforded VA 
examination in April 2003, just two months later.  The April 
2003 evaluation of the veteran's pure tone thresholds, tested 
from 500 to 4000 Hz, revealed thresholds in the both ears 
from 30 decibels (dB), at 1000 Hz, to 90 dB at 4000 Hz, for a 
four-frequency average hearing loss of about 58 dB in the 
right ear and 60 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in each 
ear.  By a rating decision issued in July 2003, the RO denied 
an increased (compensable) evaluation.  That rating decision 
was not yet final when the veteran submitted another claim 
for an increased (compensable) evaluation.  

In September 2003, the veteran contended that he had 
additional hearing loss as the result of a stoke.  VA 
inpatient and outpatient treatment records reflect that, on 
June 26, 2003, it was observed that the veteran was 
manifesting symptoms not obviously related to the surgical 
procedure to the tonsil performed the prior day (June 25, 
2003).  One hour later, a diagnosis of acute post-operative 
cerebrovascular accident (CVA, or stroke) was assigned.  
January 2004 VA outpatient treatment records reflect an 
assessment that the veteran's hearing was "worse" since his 
stroke.   

The March 2004 VA examination again reflected the veteran's 
belief that his hearing loss increased in severity following 
his stroke.  The examiner's report indicates, in essence, 
that the June 2003 CVA could have affected the veteran's 
hearing, which has worsened.  The Board finds that this 
medical evidence is at least somewhat favorable to the 
veteran's claim.  Resolving the interpretation of the January 
2004 outpatient treatment records and the March 2004 VA 
examination report in the veteran's favor, the Board finds 
that the medical evidence is in equipoise to warrant a 
finding that the veteran's hearing loss disability increased 
in severity when he had a stoke on June 26, 2003.  

A noncompensable evaluation is provided where hearing acuity 
in the better ear is II and hearing in the poorer ear is II, 
as the findings of the April 2003 evaluation disclose.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code (DC) 6100.  The 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  There is no ascertainable evidence 
that the veteran's hearing loss was increased beyond the 
severity at the April 2003 examination prior to June 26, 
2003.  

On VA audiologic examination conducted in March 2004, pure 
tone thresholds from 40 dB to 95 dB in the right ear and from 
50 dB to 100 dB in the left ear, for a four-frequency average 
of 71 dB in the right ear and 80 dB in the left ear.  Speech 
recognition thresholds were 92 percent in the right ear and 
88 percent in the left.  The veteran again reported that his 
hearing became noticeably worse when he had a stroke in 2003.  
The examiner noted some inconsistencies in the testing, but 
noted that the pure-tone testing was considered reliable.  
The examiner noted that the inconsistencies might be due to 
the veteran's stroke.  

Thus, the medical evidence is consistent with the veteran's 
assertion that his hearing loss increased in severity at the 
time of his stroke, and it is factually ascertainable that 
the severity of hearing loss present at the time of the March 
2004 VA examination was present from June 26, 2004.  Because 
the hearing loss at all frequencies in one ear was 55 dB or 
above at the time of the March 2004 VA examination, 
application of Table VI A instead of Table VI is warranted, 
to establish entitlement to a 10 percent evaluation.  

As the denial of the increased rating claim submitted in 
February 2003 was not yet final, that claim remained open 
when the veteran submitted the September 2003 claim.  The 
veteran's substantive appeal was submitted within 60 days 
from the date that the statement of the case identified as 
the date of notice of the rating decision, and may be 
accepted as timely to both the July 2003 and June 2004 rating 
decisions, since neither the veteran nor his counsel could 
have known, from the notice issued, that it would be more 
favorable to the veteran to submit the substantive appeal in 
April 2005 than in May 2005.  Therefore, the assignment of an 
effective date of June 26, 2003, for the veteran's rating 
increase from noncompensable to 10 percent is proper.  
38 C.F.R. § 3.400(o)(1).

The preponderance of the evidence is against a compensable 
evaluation prior to June 26, 2003.  The only audiology 
evidence, the April 2003 VA examination report, is completely 
unfavorable to a compensable evaluation prior to the 
veteran's stroke.  The veteran did not complain of increased 
severity of hearing loss after the April 2003 VA examination 
until after he suffered a stroke in June 2003.  The veteran 
himself has consistently maintained that his hearing loss 
worsened when he had the stroke, and the medical evidence 
clearly reflects that the stroke occurred on June 26, 2003.  
As the evidence is not in equipoise to warrant a compensable 
evaluation prior to June 26, 2003, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The veteran is not entitled to a compensable evaluation prior 
to June 26, 2003.  The claim must be denied.  
 
2.  Claim for evaluation in excess of 10 percent from June 
26, 2003

As noted above, following the veteran's September 2003 claim, 
the veteran was afforded VA examinations in March 2004 and 
August 2006.  The March 2004 audiologic examination of the 
veteran's pure tone thresholds in the right ear, tested from 
500 to 4000 Hz, revealed thresholds from 40 decibels (dB) at 
1000 Hz to 95 dB at 4000 Hz, for a four-frequency average 
hearing loss of about 71 dB in the right ear.  Left ear 
thresholds were from 60 decibels (dB) at 1000 Hz to 95 dB at 
4000 Hz, for a four-frequency average hearing loss of 80 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  These finding results in assignment 
of level II for the hearing in the better ear and level III 
hearing in the ear with poorer auditory acuity.  These levels 
warrant only a noncompensable evaluation under Table VII.

However, as noted above, a compensable evaluation may be 
assigned under Table VI(A) when the thresholds in at least 
one ear are all above 55 dB.  38 C.F.R. § 4.85.  Because 
Table VI(A) is more favorable to the veteran than Table VI, 
and using Table VI(A), a compensable, 10 percent evaluation 
may be assigned based on the findings at VA examination in 
March 2004.  

Results in August 2006 disclosed pure tone thresholds from 30 
dB to 95 dB in the right ear and from 35 dB to 95 dB in the 
left ear, for a four-frequency average hearing loss of 63 dB 
in each ear, with speech recognition thresholds of 92 percent 
in the right ear and 84 percent in the left ear.  These 
results do not meet the definition of findings which fall 
within Table VI(A), and warrant assignment of levels II and 
III under Table VI.  Thus, the findings of this examination 
warrant only a noncompensable evaluation.  

The veteran again underwent VA audiologic examination in 
April 2008.  This VA examination disclosed pure tone 
thresholds from 30 dB to 105 dB in the right ear and from 40 
dB to 95 dB in the left ear, for a four-frequency average 
hearing loss of 68 dB in the right ear and 69 in the left, 
with speech recognition thresholds of 84 percent in the right 
ear and 72 percent in the left ear. As with the March 2004 VA 
examination, these findings warrant application of Table 
VI(A) and assignment of a 10 percent evaluation.  

Under Table VI, a 68 dB decrease in hearing acuity with an 84 
percent speech recognition warrants assignment of level III 
for the veteran's better ear.  A 69 dB threshold average with 
72 percent speech recognition warrants a level VI.  A level 
III in the better ear and VI in the poorer warrants a 10 
percent evaluation.  

The examiner who conducted the April 2008 VA examination 
specifically noted that the April 2006 and April 2008 results 
were consistent.  This is a medical finding as to the 
reliability of the tests.  The medical evidence is adequate 
for rating purposes, and the competent medical evidence 
establishes that further VA examination is not required.  

As the criteria for a higher evaluation than 10 percent have 
not been met on mechanical application of the findings to the 
Raging Schedule, the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent.  As the 
evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent from June 26, 2003, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  


ORDER

The appeal for an increased 10 percent evaluation from June 
26, 2003, for service-connected hearing loss is granted.

Entitlement to an evaluation in excess of 10 percent for 
hearing loss from June 26, 2003 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


